DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 24-26 have been cancelled, therefore the objections of claims 24 and 25 have been withdrawn.

Claim Rejections - 35 USC § 112
Applicant cancelled claims 1 and 12, as well as amended claims 18 and 19 such that all the prior rejections issued under 35 USC 112(b) have been resolved.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicolaas T Bressers on 01/19/21


(Claim 19) A cylinder head for use with an internal combustion engine, the cylinder head comprising: a body including a fire deck and defining a water jacket in fluid communication with a cooling system; a first runner defined by the body and open to the fire deck to at least partially form a first valve seat; a second runner defined by the body and open to the first deck to at least partially form a second valve seat; and a channel defined by an interior surface of the body, where the channel is in fluid communication with the water jacket of the body and configured to have a flow of fluid therethrough, wherein the channel receives a  fluid flow from a single channel inlet, wherein the channel is positioned between the first runner and the second runner and shares a common wall with the fire deck, wherein the channel includes an interior surface with a first portion on the common wall and a second portion opposite the first portion, wherein the second portion includes a diverter surface configured to direct a portion of the fluid flow toward the first portion to produce a turbulent region, and wherein the turbulent region is located proximate the first portion of the interior surface and equal to or downstream of the diverter surface, wherein the diverter surface includes a continuous concave arcuate surface defining a first diverter radius, and wherein the cylinder head further includes a transition positioned immediately downstream of the continuous concave surface, and wherein the transition radius is less than the first diverter radius.

(Claim 27) Cancelled

(claim 28) The cylinder head of claim 19, wherein the first diverter radius is substantially constant over the entire continuous concave arcuate surface.



Allowable Subject Matter
Claims 19, 20, 21, 23, 28 and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior Non-Final rejection relied on Green et al. US 2016/084194 A1 as the primary reference in a 35 USC 103 obviousness type rejection of independent claim 19. In particular, Green discloses (Abstract, Figs. 6, 9 and 17) discloses A cylindrical head (26) for use with an internal combustion engine (20), the cylinder head comprising: a body (62, 64) including a fire deck (32, par [0044]) and defining a water jacket in fluid communication with a cooling system (par [0047]); a channel (78, 80, 82, pars [0048-0052])  defined by an interior surface of the body, where the channel is in fluid communication with the water jacket of the body and configured to have a flow of fluid therethrough, wherein the channel is positioned between the first runner and the second runner and shares a common wall with the 

    PNG
    media_image1.png
    424
    672
    media_image1.png
    Greyscale


Green as seen in annotated Figure 17 depicted above includes a smaller radius transition section located along the continuous arcuate surface, however the smaller radius transition is not positioned immediately 
Ryohei Kusunoki JP 06074042 A (Kusunoki) discloses a smaller radius transition immediately downstream a diverter surface 12, however the diverter surface 12 is not a continuous arcuate concave surface.
Provided the surface and channel design of the current application is claimed as to induce a turbulent flow in the channel along the first (bottom) and second (top) surface portions of the channel the examiner considers the shape of the channel to be a critical feature of the invention and does not consider it obvious to combine Green with the disclosure of Ryohei to arrive at the claimed shape of the channel disclosed in independent claim 19, therefore a notice of allowance has been issued.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040139933 A1 discloses a coolant flow passage along a runner surface which is curved and directs coolant along a fuel injector.
WO 2011091572 A1 discloses a coolant flow passage along a runner surface which is curved and directs coolant along a fuel injector.
US 20120090566 A1 discloses a coolant flow passage along a runner surface which is curved and directs coolant along a fuel injector.
US 20160115897 A1 discloses a coolant flow passage along a runner surface which is curved and directs coolant along a fuel injector.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/MICHAEL A KESSLER/Examiner, Art Unit 3747                                                                                                                                                                                                        
/JACOB M AMICK/Primary Examiner, Art Unit 3747